Exhibit 10.14

 

EMPLOYMENT AGREEMENT

 

This Agreement, made and entered into as of the 31st day of January, 2005 by and
between William D. Patterson (the “Executive”) of Ho-Ho-Kus, New Jersey and
Pennichuck Corporation (the “Corporation”), a New Hampshire corporation with
principal offices in Nashua, New Hampshire.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and in consideration of the mutual covenants and promises
set forth in this Agreement, the parties agree as follows:

 

ARTICLE I

EMPLOYMENT

 

1.1. The Corporation hereby employs the Executive and the Executive hereby
accepts employment with the Corporation on the date hereof for the Term (as
defined below) of the Agreement, in the position and with the duties and
responsibilities set forth in Article II below and upon the other terms and
subject to the conditions hereinafter set forth.

 

ARTICLE II

POSITION, DUTIES AND RESPONSIBILITIES

 

2.1. During the Term of this Agreement, the Executive shall serve as the Vice
President and Chief Financial Officer of the Corporation and of its
subsidiaries, Pennichuck Water Works, Inc., Pennichuck East Utility, Inc.,
Pittsfield Aqueduct Company, Inc., The Southwood Corporation and Pennichuck
Water Service Corporation. Subject to the supervision, control and guidance of
the Chief Executive Officer and the Board of Directors of the Corporation (the
“Board”), the Executive shall have all of the duties, responsibilities and
authorities typically enjoyed and performed by a chief financial officer of a
corporation to control the day-to-day financial operations of the Corporation.

 

2.2. The Executive shall devote substantially all of his business time and
attention to the business and affairs of the Corporation consistent with his
executive position with the Corporation, except for vacations permitted pursuant
to Section 5.3. and Disability (as defined in Section 7.5 hereof). Nothing in
this Agreement, however, shall preclude the Executive from engaging in
charitable activities, community affairs and corporate boards, provided that
such activities do not unreasonably interfere with the performance of his duties
and responsibilities enumerated within this Agreement as determined by the
Board.

 

ARTICLE III

TERM

 

3.1. Unless terminated sooner in accordance with the terms hereof, the term of
employment under this Agreement (“Term”) shall be for the period commencing on
January 31, 2005 (“Effective Date”) and ending two (2) years from the Effective
Date; provided, however, that commencing on the first anniversary of the
Effective Date and on or about each anniversary

 

-1-



--------------------------------------------------------------------------------

of the Effective Date thereafter, the term of this Agreement may be extended for
subsequent one (1) year periods by vote of the Board of Directors, and in which
case the provisions hereof shall remain applicable for each of such subsequent
two-year periods.

 

ARTICLE IV

COMPENSATION

 

4.1. Base Salary. The Executive shall be paid a base salary (the “Base Salary”)
equal to one hundred twenty-five thousand dollars ($125,000.00) per annum for
the Term. The Base Salary shall be payable to the Executive in installments,
less state and federal income tax withholdings and other normal employee
deductions, on the date on which the Corporation’s other executive officers are
paid, but in no event less frequently than monthly. The Base Salary shall be
reviewed by the Board each year (on or about the first business day of each
calendar year) and shall be subject to adjustment in the absolute discretion of
the Board taking into account, but not limited to additional responsibilities,
if any, which may have been assigned to him, corporate and individual
performance and general business conditions.

 

4.2. Incentive Compensation. During the Term, the Executive shall generally be
entitled to participate in the Corporation’s bonus and incentive compensation
plan, as amended from time to time, and which may be made available to executive
officers of the Corporation; provided that the Executive shall be eligible for a
minimum annual bonus opportunity of up to 20% of the Base Salary (the “Annual
Bonus Incentive”). The level of the annual bonus award will be based upon the
Corporation’s financial performance and the Executive’s overall job performance,
and, at the discretion of the Compensation and Benefits Committee of the Board,
in consultation with the Chief Executive Officer, may be increased to up to 130%
of the Annual Bonus Incentive for any one year.

 

4.3. Stock Options. Subject to the Board’s approval, on the Effective Date, the
Executive shall be granted Ten Thousand (10,000) non-qualified options to
acquire common shares of the Corporation pursuant to the Corporation’s existing
stock option plans; said options will vest over a three-year period, with one
third, or Three Thousand Three Hundred Thirty-Four (3,334), options vesting upon
the Effective Date; another one third, or Three Thousand Three Hundred
Thirty-Three (3,333), options vesting on the first anniversary of the Effective
Date; and another one third, or Three Thousand Three Hundred Thirty-Three
(3,333), options vesting on the day before the second anniversary of the
Effective Date; and provided further, all of said options shall vest immediately
in the event the Executive’s employment is terminated without “Cause” (as that
term is defined in section 7.2 hereof) or the Executive resigns for “Good
Reason” (as that term is defined in section 7.3 hereof). Beginning in calendar
year 2006 and thereafter, the Executive may receive stock option grant awards at
the discretion of the Board on or about the month of March of each calendar year
during the Term and generally be entitled to participate in any stock option
plan or plans which may be made available by the Corporation to its executive
officers.

 

Federal, state, and local withholding, social security, and other appropriate
taxes shall be deducted from all compensation paid to, or provided by the
Corporation for, Executive as and to the extent required by law.

 

-2-



--------------------------------------------------------------------------------

ARTICLE V

FRINGE BENEFIT PLANS

 

5.1. Employee Benefit Programs. The Executive shall be entitled to (A) receive
health and dental insurance coverage, as and to the extent provided by the
Corporation to its executive officers, provided that the Corporation shall also
reimburse the Executive for the cost of continuing his health coverage during
the initial 90-day waiting period imposed by the Corporation’s health insurance
plan; (B) receive group life and disability coverage, as and to the extent
provided by the Corporation to its executive officers; (C) receive insurance on
the life of the Executive in the amount of three (3) times his annual salary,
and (D) be a full participant in (1) all of the Corporation’s pension and other
retirement plans and profit-sharing plans, if any, or equivalent successor
plans, if any, that may hereafter be adopted and maintained by the Corporation
in each case with at least the same opportunity to participate therein as shall
be applicable to other executive officers of the Corporation and (2) all of the
Corporation’s other benefit plans which may be in effect from time to time.
Further, the Corporation shall provide the Executive with (a) short term
disability coverage encompassing up to sixty percent (60%) of his then Base
Salary for a period of up to twenty six (26) weeks, as well as (b) long term
disability coverage (at the Executive’s option) encompassing up to sixty percent
(60%) of his then Base Salary up to a maximum benefit of six thousand dollars
($6,000) per month. The Corporation acknowledges that the Executive currently
meets the eligibility criteria for participation in all of the Corporation’s
present employee benefit programs.

 

5.2. Reimbursement of Expenses. It is contemplated that in connection with the
Executive’s employment hereunder, the Executive may be required to incur
business, entertainment and travel expenses. The Corporation agrees to promptly
reimburse the Executive in full for all reasonable out-of-pocket business,
entertainment and other related expenses (including all expenses of travel and
living expenses while away from home on business at the request of, and in the
service of, the Corporation) incurred or expended by the Executive incident to
the performance of his duties hereunder; provided, that the Executive properly
accounts for such expenses in accordance with the policies and procedures
established by the Board and applicable to the executive officers of the
Corporation.

 

5.3. Vacation. The Executive shall be entitled, in each year during the Term, to
the number of paid vacation days determined by the Corporation from time to time
to be appropriate for its executive officers, but in no event less than four (4)
weeks in any such year (pro-rated, as necessary, for partial calendar years
during the Term). The Executive may take his allotted vacation days at such
times as are mutually convenient for the Corporation and the Executive,
consistent with respect to its executive officers. The Executive shall also be
entitled to all paid holidays given by the Corporation to its executive
officers.

 

5.4 Relocation Assistance. The Executive shall be entitled to prompt
reimbursement from the Corporation to assist the Executive with living
arrangements during a transitional period; the amount of such reimbursement will
not exceed thirty thousand dollars ($30,000.00) and is intended to assist the
Executive with the costs of transitional housing and other relocation expenses,
such amount to be based on the ‘after-tax’ cost to the Executive of such
expenses.

 

-3-



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNIFICATION

 

6.1 The Executive shall be entitled, at all times, to the benefit of the maximum
indemnification and advancement of expenses available from time to time under
the Corporation’s Articles of Incorporation and Bylaws, and under the laws of
the State of New Hampshire. Such indemnification shall survive the termination
of this Agreement unless such termination is for “Cause” (as that term is
defined in Section 7.2 below). In addition, the Corporation shall have and
maintain in full force and effect an officers’ liability insurance policy
providing such coverages, exclusions and deductibles as the Corporation and the
Executive shall reasonably agree and as is available on a reasonable premium
basis.

 

ARTICLE VII

TERMINATION

 

7.1. Termination by the Executive. The Executive may terminate his employment
hereunder for any reason at any time upon at least thirty (30) days prior
written notice to the Corporation. In the event the Executive terminates his
employment, the Executive shall receive accrued but unpaid salary, bonus (if
any) and benefits through the last day of employment only. Notwithstanding the
foregoing, in the event the Executive, for “Good Reason” (as that term is
defined below), terminates his employment within twelve (12) months following a
“Change of Control” (as that term is defined below), the Corporation shall
provide the Executive with severance benefits, payable as a lump sum, equal to
the Executive’s then current salary and fringe benefits provided hereunder,
including any bonus for which he may be entitled for the period of twelve (12)
months from the date of termination; provided that if the Executive’s employment
is so terminated within the first year of the Term, the Executive shall also
receive the amount of such severance benefits pro rated for the remaining period
in such first year of employment hereunder.

 

7.2 Termination by the Corporation. The Corporation may terminate Executive’s
employment hereunder at any time upon thirty (30) days prior written notice to
the Executive, and with or without Cause, with no liability whatsoever with
respect to such date of termination, other than the obligation to pay or cause
to be paid accrued but unpaid salary and bonus, if any, as provided in Section
7.1 above for a resignation for other than Good Reason; provided, however, that
if the Corporation terminates the Executive other than for Cause, the
Corporation shall provide the Executive with severance benefits, payable as a
lump sum, equal to the greater of (A) the Executive’s then current salary and
fringe benefits provided hereunder, including any bonus for which he may be
entitled, for the remaining term of this Agreement, or (B) the Executive’s then
current salary and fringe benefits provided hereunder, including any bonus for
which he may be entitled, for the period of twelve (12) months from the date of
termination.

 

-4-



--------------------------------------------------------------------------------

For purposes hereof, “Cause” shall be deemed to exist if the Executive is a
subject of a finding by the Corporation’s Board of Directors that:

 

(i) as to the Executive’s actions or omission to act concerning the Corporation,
or any subsidiary or affiliate thereof, and/or its or their affairs, he has been
personally dishonest, engaged in willful misconduct or fraud, breached any of
his fiduciary duties, or willfully violated any law, rule, regulation or cease
and desist order which results in an adverse impact to the Corporation, or

 

(ii) the Executive has intentionally violated or breached any of his material
covenants or agreements contained in this Agreement;

 

(iii) the Executive has illegally used drugs or abused alcohol in a manner that
materially affects the Executive’s performance of his duties hereunder;

 

(iv) the Executive has intentionally engaged in any act that materially injures
the Corporation or any subsidiary or affiliate thereof;

 

(v) the Executive has intentionally engaged in any act that violates any of the
Corporation’s rules, policies, or codes of ethics, as amended from time to time;
or

 

(vi) the Executive has failed to fully cooperate in any investigation by the
Corporation or any subsidiary or affiliate thereof; or

 

(vii) the Executive has intentionally failed to perform the duties reasonably
assigned to him by the Bylaws of the Corporation or by the Corporation’s Board
of Directors.

 

For purposes of paragraphs (ii), (v), (vi), and (vii) above, such finding of
Cause shall be made after the Executive has been provided written notice of the
conduct that constitutes such Cause, and the Executive has not cured such
conduct within 30 days of receipt of such notice to cure.

 

7.3. For purposes hereof, “Good Reason” means (i) a substantial reduction by the
Corporation of the Executive’s Base Salary or Annual Bonus Incentive (as that
term is defined in paragraph 4.2) in effect immediately prior to such reduction;
(ii) the assignment to the Executive of duties or responsibilities inconsistent
with the position and office held by the Executive immediately prior to such
assignment; or (iii) the substantial reduction in or loss of authority and
responsibility which the Executive was empowered with immediately prior to such
reduction or loss.

 

7.4. For purposes hereof, a “Change of Control” shall be deemed to have occurred
if any of the following have occurred:

 

(i) any individual, corporation (other than the Corporation), partnership,
trust, association, pool, syndicate, or any other entity or any group of persons
acting in concert becomes the beneficial owner, as that concept is defined in
Rule 13d-3 promulgated by the Securities Exchange Commission under the
Securities Exchange Act of 1934, as a result of any one or more securities
transactions (including gifts and stock repurchases but excluding transactions
described in subdivision (ii) following) of securities of the Corporation
possessing

 

-5-



--------------------------------------------------------------------------------

fifty-one percent (51%) or more of the voting power for the election of
directors of the Corporation;

 

(ii) there shall be consummated any consolidation, merger or stock-for-stock
exchange involving securities of the Corporation in which the holders of voting
securities of the Corporation immediately prior to such consummation own, as a
group, immediately after such consummation, voting securities of the Corporation
(or if the Corporation does not survive such transaction, voting securities of
the corporation surviving such transaction) having less than fifty percent (50%)
of the total voting power in an election of directors of the Corporation (or
such other surviving corporation);

 

(iii) “approved directors” shall constitute less than a majority of the entire
Board of Directors of the Corporation, with “approved directors” defined to mean
the members of the Board of Directors of the Corporation as of the date of this
Agreement and any subsequently elected members of the Board of Directors of the
Corporation who shall be nominated or approved by a majority of the approved
directors on the Board of Directors of the Corporation prior to such election;
or

 

(iv) there shall be consummated any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions, excluding any transaction
described in subdivision (ii) above), of all, or substantially all, of the
assets of the Corporation or its subsidiaries to a party which is not controlled
by or under common control with the Corporation; provided however, that the
sale, whether voluntary or pursuant to the exercise of the power of eminent
domain, of one or more of the Corporation’s water utility subsidiaries, or the
related assets thereof, arising from or related to the ongoing municipalization
efforts of the City of Nashua and/or affected New Hampshire municipalities,
shall not constitute the occurrence of a Change of Control under this Agreement.

 

7.5. Disability of the Executive. In the event the Executive shall be prevented
from rendering the essential functions of his position, with or without
reasonable accommodation, unless such accommodation would cause the Corporation
undue hardship, by reason of Disability, the Corporation shall have the right to
declare upon two (2) weeks prior written notice rendered to the Executive, a
Disability termination, whereupon the Executive shall receive the Disability
compensation provided by the Corporation’s disability insurance coverage. The
Corporation may, in its sole discretion, accelerate the payment of any amount
payable under this Section 7.5. For purposes hereof, the term “Disability” means
a condition caused by mental or physical illness or injury which (i) prevents
the Executive from performing his normal duties for an aggregate of at least six
months out of any twelve-month period and (ii) a doctor reasonably satisfactory
to both the Executive and the Corporation certifies at the end of such six-month
period that the Executive will continue to be prevented from performing his
duties as a result of his disability due to mental or physical illness or
injury.

 

7.6. Death of the Executive. In the event the Executive dies during the Term,
this Agreement shall automatically terminate without notice on the date of his
death, and the Corporation shall have no further obligations hereunder except
that the Corporation shall pay or cause to be paid to the Executive’s designated
beneficiary, or, failing such designation, his estate,

 

-6-



--------------------------------------------------------------------------------

any salary, bonus and benefits due to the Executive in the amounts and to the
extent such payments are provided by the Corporation.

 

ARTICLE VIII

NOTICES

 

8.1 Any notice or other communication (“Notice”) pursuant to this Agreement
shall be in writing and shall be deemed to have been given or made when
personally delivered, or when mailed by registered or certified mail, postage
prepaid, return receipt requested, to the other party. In the case of the
Corporation, any such notice shall be delivered or mailed to its principal
office. In the case of the Executive, any such notice shall be delivered in
person or mailed to his last known address as reflected in the records of the
Corporation.

 

ARTICLE IX

ASSIGNMENT

 

9.1 The Executive acknowledges that the services to be rendered by him are
unique and personal. Accordingly, the Executive may not assign any of his rights
or delegate any of his duties or obligations under this Agreement or otherwise
assign this Agreement. The rights and obligations of the Corporation under this
Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Corporation.

 

ARTICLE X

ARBITRATION

 

10.1 Any dispute, controversy or claim arising out of or relating to this
Agreement shall be settled by arbitration conducted in Nashua, New Hampshire or
other mutually agreeable location. The matter will be heard promptly by a single
arbitrator selected by mutual agreement by the Corporation and the Executive.
Should the Corporation and the Executive be unable to agree upon an arbitrator
within a 30 day period, an arbitrator will be selected in accordance with the
commercial arbitration rules of the American Arbitration Association. Unless the
parties mutually agree otherwise, once appointed, the arbitrator will make all
rulings on procedural and evidentiary matters and will determine the date, time
and place of any hearings. The arbitrator will issue a written decision within
30 days of the hearing or submission to him. The arbitrator’s decision will be
final and binding on all parties. Any arbitration conducted hereunder is subject
to the provisions of RSA 542.

 

ARTICLE XI

CONFIDENTIAL INFORMATION

 

11.1 At all times during and after his employment with the Corporation, the
Executive shall treat as confidential and shall not divulge, furnish or make
known to or accessible to, or use for the benefit of anyone other than the
Corporation, any confidential information concerning the Corporation, or any
subsidiary or affiliate thereof, obtained during the course of the Executive’s
employment. Confidential information includes, but is not limited to: ideas,
inventions, discoveries, developments, processes, designs, formulas, patterns,
devices, programs, methods,

 

-7-



--------------------------------------------------------------------------------

techniques, compilations of scientific, technological or business information,
proprietary information, and trade secrets. The Executive agrees that during the
term of and following the termination of his employment with the Corporation, he
will not disclose to any person or use in any way any such confidential
information, other than (i) information that is generally known in the
Corporation’s industry or acquired from public sources, (ii) as required by any
court, supervisory authority, administrative agency or applicable law, or (iii)
with the prior written consent of the Corporation.

 

ARTICLE XII

NON-COMPETITION

 

12.1. The Executive agrees that during the Term and for a period of twelve (12)
months after the Term expires, he will not engage in any activity or business
endeavors which directly competes with the regulated water utility business
operations conducted by the Corporation within the New England region, so
called, encompassing the states of New Hampshire, Maine, Vermont, Massachusetts,
Rhode Island and Connecticut. The Executive agrees not to divert or attempt to
divert from the Corporation any of its existing regulated water utility business
within said New England region, and particularly not influence or attempt to
influence any of the Corporation’s water utility customers to do business with
any other regulated water utility business; and further, he will not solicit or
attempt to solicit directly or indirectly any employee of the Corporation to
leave its employ to join any other regulated water utility business. In addition
to constituting a material breach of this Agreement, failure to comply with the
provisions of this Article XII in any material respect will result in the
Executive’s forfeiting any payments to which he might otherwise be entitled
hereunder and/or the reimbursement to the Corporation upon demand of any
payments previously paid to Executive upon termination of employment. The
parties agree that the Corporation may pursue any remedy under law or at equity,
including specific performance and injunctive relief, to protect its rights
hereunder and that money damages alone will be inadequate. This Article XII
shall survive the termination of this Agreement.

 

ARTICLE XIII

MISCELLANEOUS

 

13.1. Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to the subject matter hereof and replaces all prior
agreements relating to said subject matter.

 

13.2. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Hampshire without reference to its
conflicts of law provisions.

 

13.3. Waivers and Modifications. This Agreement may not, in whole or in part, be
waived, changed, amended, discharged or terminated orally or by any course of
dealing between the parties, but only by an instrument in writing signed by the
parties hereto. No waiver by either party of any breach by the other or any
provision hereof shall be deemed to be a waiver of any later or other breach
hereof or as a waiver of any other provision of this Agreement.

 

-8-



--------------------------------------------------------------------------------

13.4. Severability. In any case any one or more of the provisions contained in
this Agreement for any reason shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provisions had never
been contained herein.

 

13.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, but which taken
together shall constitute one instrument.

 

13.6. Section Headings. The descriptive section headings herein have been
inserted for convenience only and shall not be deemed to define, limit, or
otherwise affect the construction of any provision hereof.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first written above.

 

WITNESS:

     

PENNICHUCK CORPORATION

/s/ Pamela J. Gorman       By:  

/s/ Donald L. Correll

Print Name:

         

Print Name and Title: Donald L. Correll,
President and CEO

WITNESS

     

EXECUTIVE

/s/ Pamela J. Gorman      

/s/ William D. Patterson

Print Name:

     

William D. Patterson

 

-9-